DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 9, 10, 12, 13, 15, 16, 19, 21, 22 and 26 - 34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9, 10, 12, 13, 15, 16, 19, 21, 22 and 26 - 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kosty (U.S. PG Pub # 20030031828) in view of Heathcott (U.S. Patent # 3901517).

Regarding claim 1, Kosty discloses a rotary shaft seal (fig 5a,) comprising: an annular body (examiner annotated fig 5a below) having an aperture defining a central axis (axis of seal, fig 5a) and an inner surface (inner surface of annular body, examiner annotated fig 5a below), wherein the entirety of the inner surface is substantially coaxial with the central axis such that the entire inner surface is either substantially parallel or substantially perpendicular to the central axis (entire inner surface of first flange and second flange of annular body is coaxial and parallel to the central axis, as seen in examiner annotated fig 5a below); the annular body defining: an outer member having a first end and a second end (two ends of annular body, examiner annotated fig 5a below), a first flange disposed proximate the first end of the outer member and, and extending radially inward from the outer member (as seen in examiner annotated fig 5a below), wherein the first flange extends a radial distance, D1, as measured from the outer member (fig 5a below);
a sealing element (sealing element, examiner annotated fig 5a below) positioned at least partially within the annular body (examiner annotated fig 5a below), wherein the sealing element is configured to extend radially and form a seal between the annular body and a shaft disposed within the aperture of the annular body (sealing element seals between annular body and shaft, examiner annotated fig 5a below),
wherein the sealing element comprises a first flange and a second flange connected to the first flange (two flanges of sealing element connected, examiner annotated fig 5a below), and wherein the first flange is disposed radially inside of the second flange, wherein the sealing element comprises a substantially uniform thickness, Tsf, when viewed in a direction perpendicular to a plane extending radially from the central axis (thickness of sealing element is uniform, fig 5a), wherein the sealing element is directly adjacent to the first flange of the annular body along its entire thickness at an axial end of the sealing element without the biasing element therebetween (sealing element directly adjacent to first flange of the annular body without the biasing element therebetween as seen in examiner annotated fig 5a below).
	a biasing element biasing at least a portion of the sealing element in a radial direction (biasing element 74 biasing part of sealing element which is 76 outwardly, fig 5a), wherein the biasing element is directly adjacent to the annular body (biasing element 67 is directly adjacent to the annular body, fig 5a) such that a surface of the biasing element is capable of contacting the annular body upon application of a biasing force (intended use limitation, left side of the annular flange of the biasing element 74 is capable of contacting the annular body when provided a biasing force axially as seen in examiner annotated fig 5a below, as there is no material/ element between the biasing element 74 and the annular body), wherein the biasing element consists of an annular member providing an axial biasing force on the sealing element and an annular flange providing a radial biasing force on the sealing element ( as seen in examiner annotated fig 5a below).
Kosty does not disclose a second flange disposed proximate the second end of the outer member and extending radially inward from the outer member and extending radially inward from the outer member.
However, Heathcott teaches a second flange (as seen in examiner annotated fig 1 below) disposed proximate the second end of the outer member (as seen in examiner annotated fig 1 below) and extending radially inward from the outer member (as seen in examiner annotated fig 1 below),
wherein the second flange extends a radial distance, D2, as measured from the outer member (examiner annotated fig 1 below), and wherein D2/D1 is at least 1.05 (D2 is at least 1.05 as seen in examiner annotated fig 1 below). 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the sealing element of Kosty with the second flange of Heathcott  as the second flange provides the biasing member from axial displacement in the sealing assembly.
The combination of Kosty and Heathcott discloses wherein the sealing element contacts the first flange, the second flange, and the entirety of the inner surface of the annular body (sealing element of Kosty contacts first flange of Kosty, second flange of Heathcott and the entirety of inner surface of the annular body of Kosty).
	
	


    PNG
    media_image1.png
    666
    758
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    383
    821
    media_image2.png
    Greyscale

  	Regarding claim 3, the combination of Kosty and Heathcott 
discloses the rotary shaft seal, wherein the annular body defines an annular cavity (Kosty - cavity of annular body, examiner annotated fig 5a below) concentric to the central axis of the aperture and extending outward from the central axis into the annular body (Kosty - examiner annotated fig 5a below), and wherein the sealing element is disposed at least partially within the annular cavity (examiner annotated fig 5a below). 

Regarding claim 9, the combination of Kosty and Heathcott discloses the rotary shaft seal as applied to claim 1.
The combination of Kosty and Heathcott does not disclose that the rotary shaft seal has a leakage rate, as measured at a system pressure of 3000 mbar at room temperature for 500,000 cycles, of no greater than 15 mL/min. 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to teach that that the rotary shaft seal is capable of having a leakage rate, as measured at a system pressure of 3000 mbar at room temperature for 500,000 cycles, of no greater than 15 mL/min, as the structural limitations of the rotary seal have been met.

Regarding claim 10, Kosty discloses a rotary shaft seal comprising: 
an annular body defining a central axis (Kosty - annular body, fig 5a below with central axis) and an inner surface, wherein the entirety of the inner surface is substantially coaxial with the central axis such that the entire inner surface is either substantially parallel or substantially perpendicular to the central axis (entire inner surface of first flange and second flange of annular body is coaxial and parallel to the central axis 106, as seen in examiner annotated fig 5a below), wherein the annular body has a retaining element (Kosty - fig 5a below, annular body retains the seal in place); the annular body defining: an outer member having a first end and a second end, a first flange disposed proximate the first end of the outer member and extending radially inward from the outer member (Kosty - as seen in fig 5a below), wherein the first flange extends a radial distance, D1, as measured from the outer member (fig 5a below);
a sealing element (Kosty - sealing element, fig 5a below) disposed at least partially within the annular body (Kosty - annular body, fig 5a below), the sealing element including a first flange and a second flange (Kosty - first and second flanges of sealing element, fig 5a below), wherein the first and second flanges intersect at an acute angle in an unloaded state (Kosty - acute angle between flanges, fig 5a below), wherein the sealing element comprises a substantially uniform thickness, Tsf, when viewed in a direction perpendicular to a plane extending radially from the central axis (thickness of sealing element is uniform, fig 5a), wherein the sealing element is directly adjacent to the first flange of the annular body along its entire thickness at an axial end of the sealing element without the biasing element therebetween (sealing element directly adjacent to first flange of the annular body without the biasing element therebetween as seen in examiner annotated fig 5a below).
a biasing element biasing at least a portion of the sealing element in a radially outward direction (biasing element 74 biasing part of sealing element which is 76 outwardly, fig 5a), wherein the biasing element is directly adjacent to the annular body (biasing element 67 is directly adjacent to the annular body, fig 5a) such that a surface of the biasing element is capable of contacting the annular body upon application of a biasing force (intended use limitation, left side of the annular flange of the biasing element 74 is capable of contacting the annular body when provided a biasing force axially as seen in examiner annotated fig 5a below, as there is no material/ element between the biasing element 74 and the annular body), wherein the biasing element consists of an annular member providing an axial biasing force on the sealing element and an annular flange providing a radial biasing force on the sealing element ( as seen in examiner annotated fig 5a below).
Kosty does not disclose a second flange disposed proximate the second end of the outer member and extending radially inward from the outer member and extending radially inward from the outer member.
However, Heathcott teaches a second flange (as seen in examiner annotated fig 1 below) disposed proximate the second end of the outer member (as seen in examiner annotated fig 1 below) and extending radially inward from the outer member (as seen in examiner annotated fig 1 below),
wherein the second flange extends a radial distance, D2, as measured from the outer member (examiner annotated fig 1 below), and wherein D2/D1 is at least 1.05 (D2 is at least 1.05 as seen in examiner annotated fig 1 below). 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the sealing element of Kosty with the second flange of Heathcott to provide retention of the sealing element between the two flanges.

The combination of Kosty and Heathcott discloses wherein the sealing element contacts the first flange, the second flange, and the entirety of the inner surface of the annular body (sealing element of Kosty contacts first flange of Kosty, second flange of Heathcott and the entirety of inner surface of the annular body of Kosty).

Regarding claim 12, the combination of Kosty and Heathcott discloses the rotary shaft seal, wherein the first flange extends a radial distance, D1, as measured from the outer member (Kosty - fig 5a below), wherein the second flange extends a radial distance, D2, as measured from the outer member (Heathcott - examiner annotated fig 1 below).
The combination of Kosty and Heathcott does not disclose that D2/D1 is at least 1.05. 
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive the value for D2/D1 to be 1.05 disclosed by Applicant, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, to provide better retention of the sealing assembly.  Refer to MPEP § 2144.05.

Regarding claim 13, the combination of Kosty and Heathcott discloses the rotary shaft seal, wherein the annular body defines an annular cavity (Kosty - cavity of annular body, fig 5a) concentric to the central axis of the aperture and extending outward from the central axis and into the annular body (Kosty - fig 5a), and wherein the sealing element is disposed at least partially within the annular cavity (Kosty - sealing element within the cavity of annular body, fig 5a).

Regarding claim 15, the combination of Kosty and Heathcott discloses the rotary shaft seal, wherein the annular body defines an aperture coaxial with the central axis (Kosty - aperture of annular body, fig 5a below), and wherein the rotary shaft seal is adapted to receive a shaft through the aperture (Kosty - shaft within the aperture of annular body, fig 5a below).
 	 The combination of Kosty and Heathcott does not disclose that the shaft having a diameter of no greater than 10 mm. 
 	It would have been obvious to one having ordinary skill in the art at the time the invention was filed, for the diameter of the shaft to be 10mm disclosed by Applicant, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, to adapt to the sealing assembly.  Refer to MPEP § 2144.05.

Regarding claim 16, Kosty discloses a rotary shaft seal comprising: an annular body defining a central axis (Kosty - axis, fig 5a) and an inner surface, wherein the entirety of the inner surface is substantially coaxial with the central axis such that the entire inner surface is either substantially parallel or substantially perpendicular to the central axis (entire inner surface of first flange and second flange of annular body is coaxial and parallel to the central axis, as seen in examiner annotated fig 5a below), wherein the annular body has a generally C-shaped cross-sectional profile, the annular body defining: an outer member having a first end and a second end, a first flange disposed proximate the first end of the outer member and extending radially inward from the outer member (Kosty - as seen in examiner annotated fig 5a below); wherein the first flange extends a radial distance, D1, as measured from the outer member (fig 5a below);
a sealing element disposed at least partially within the annular body, wherein the sealing element has a generally U-shaped cross-sectional profile (Kosty - sealing element, examiner annotated fig 5a below is generally U-shaped), wherein the sealing element comprises a substantially uniform thickness, Tsf, when viewed in a direction perpendicular to a plane extending radially from the central axis (thickness of sealing element is uniform, fig 5a), wherein the sealing element is directly adjacent to the first flange of the annular body along its entire thickness at an axial end of the sealing element without the biasing element therebetween (sealing element directly adjacent to first flange of the annular body without the biasing element therebetween as seen in examiner annotated fig 5a below);
 	wherein the sealing element includes a first flange and a second flange (Kosty - examiner annotated fig 5a below).
a biasing element biasing at least a portion of the sealing element in a radial direction (biasing element 74 biasing part of sealing element which is 76 outwardly, fig 5a), wherein the biasing element is directly adjacent to the annular body (biasing element 67 is directly adjacent to the annular body, fig 5a) such that a surface of the biasing element is capable of contacting the annular body upon application of a biasing force (intended use limitation, left side of the annular flange of the biasing element 74 is capable of contacting the annular body when provided a biasing force axially as seen in examiner annotated fig 5a below, as there is no material/ element between the biasing element 74 and the annular body), wherein the biasing element consists of an annular member providing an axial biasing force on the sealing element and an annular flange providing a radial biasing force on the sealing element ( as seen in examiner annotated fig 5a below).
Kosty does not disclose a second flange disposed proximate the second end of the outer member and extending radially inward from the outer member and extending radially inward from the outer member.
However, Heathcott teaches a second flange (as seen in examiner annotated fig 1 below) disposed proximate the second end of the outer member (as seen in examiner annotated fig 1 below) and extending radially inward from the outer member (as seen in examiner annotated fig 1 below),
wherein the second flange extends a radial distance, D2, as measured from the outer member (examiner annotated fig 1 below), and wherein D2/D1 is at least 1.05 (D2 is at least 1.05 as seen in examiner annotated fig 1 below). 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the sealing element of Kosty with the second flange of Heathcott to provide retention of the sealing element between the two flanges.

The combination of Kosty and Heathcott discloses wherein the sealing element contacts the first flange, the second flange, and the entirety of the inner surface of the annular body (sealing element of Kosty contacts first flange of Kosty, second flange of Heathcott and the entirety of inner surface of the annular body of Kosty).

	Regarding claim 19, the combination of Kosty and Heathcott discloses the rotary shaft seal wherein the sealing element is positioned between the biasing element and the annular body (Kosty sealing element between biasing element and annular body of Kosty, examiner annotated fig 5a below).

Regarding claim 21, the combination of Kosty and Heathcott discloses the rotary shaft seal, wherein the rotary shaft seal is adapted to operate at temperatures within a range between about -275° C and about 300° C (Kosty - seal is capable of operating at temperatures within a range between about -275° C and about 300° C).
Regarding claim 22, the combination of Kosty and Heathcott discloses the rotary shaft seal, wherein the outer member has a height, Hom, and wherein HoM/D2 is at least about 0.5 (Kosty - examiner annotated fig 5a below and Heathcott examiner annotated fig 1 below).
The combination of Kosty and Heathcott does not disclose that HoM/D2 is at least about 0.5. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive HoM/D2 is at least about 0.5 disclosed by Applicant, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, to provide better retention of the sealing assembly.  Refer to MPEP § 2144.05.

Regarding claim 26, the combination of Kosty and Heathcott discloses the rotary shaft seal, wherein the sealing element comprises a fluoropolymer (Kosty Para 0045).
Regarding claim 27, the combination of Kosty and Heathcott discloses the rotary shaft seal, wherein the annular body comprises a homogeneous composition (Kosty - annular body has homogeneous composition, examiner annotated fig 5a below).

Regarding claim 28, the combination of Kosty and Heathcott discloses the rotary shaft seal, wherein a relative angle, A4, is formed between the annular member and the annular flange, as viewed in the undeformed state (angle between annular member and annular flange of Kosty 74 is 90 degrees).
The combination does not disclose wherein A4, is greater than about 90 degrees and less than 150 degrees.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the angle limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide different biasing to the sealing element depending on the application.  In re Aller, 105 USPQ 233.  

Regarding claim 29, the combination of Kosty and Heathcott discloses the rotary shaft seal, wherein a relative angle, A4, is formed between the annular member and the annular flange, as viewed in the undeformed state, wherein A4, is greater than about 110 degrees and less than 120 degrees (angle between annular member and annular flange of Kosty 74 is 90 degrees).
The combination does not disclose wherein A4, is greater than about 110 degrees and less than 120 degrees.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the angle limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide different biasing to the sealing element depending on the application.  In re Aller, 105 USPQ 233.  

Regarding claim 30, the combination of Kosty and Heathcott discloses the rotary shaft seal, wherein a relative angle, A4, is formed between the annular member and the annular flange, as viewed in the deformed state, wherein A, is approximately 90 degrees (angle between annular member and annular flange of Kosty 74 is 90 degrees).
Regarding claim 31, the combination of Kosty and Heathcott discloses the rotary shaft seal, wherein the annular member of the biasing element has a radial width, Wm (Kosty radial width of annular member of 74, fig 5a), and the annular flange has a radial length, Lar, as measured by a distance the annular flange extends from the annular member (Kosty radial length of annular flange of 74, fig 5a).
The combination does not disclose wherein wherein Lar/W am is between about 4.0 and 4.5.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the ratio of Lar/W am limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide different biasing to the sealing element depending on the application.  In re Aller, 105 USPQ 233.  
Regarding claim 32, the combination of Kosty and Heathcott discloses the rotary shaft seal, wherein a relative angle, A4, is formed between the annular member and the annular flange, as viewed in the deformed state, wherein A, is approximately 90 degrees (angle between annular member and annular flange of Kosty 74 is 90 degrees), wherein the biasing element is rectilinear (Kosty 74 is rectilinear).
Regarding claim 33, the combination of Kosty and Heathcott discloses the rotary shaft seal, wherein the biasing element contacts the sealing element along the entirety of its height (Kosty 74 contacts 76 along the entire height).  

Regarding claim 34, the combination of Kosty and Heathcott discloses the rotary shaft seal, wherein the biasing element contacts the sealing element along the entirety of its width (Kosty 74 contacts 76 along the entire width).





    PNG
    media_image1.png
    666
    758
    media_image1.png
    Greyscale







    PNG
    media_image3.png
    553
    533
    media_image3.png
    Greyscale


    PNG
    media_image2.png
    383
    821
    media_image2.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. SUSMITHA KONERU whose telephone number is (571)270-5333.  The examiner can normally be reached on Monday – Friday from 9 A.M. – 4 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Christine Mills can be reached on 571.272.8322.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S.K/Examiner, Art Unit 3745 

/VISHAL A PATEL/Primary Examiner, Art Unit 3675